Citation Nr: 1704742	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-27 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran underwent a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a dental condition.  For the following reasons, the Board finds a remand necessary.

At the Veteran's hearing, he explained that he received dentures before he entered service.  While in service, the Veteran fell and cracked his dentures, specifically tooth number 18.  The Army then extracted tooth number 18 in service and corrected the dentures.  For four or five months following the surgery, the Veteran suffered from swelling and abscesses inside his gums to such an extent the Army was forced to drain the abscesses in front of his teeth.  Right before the Veteran was discharged from service, the Army replaced the Veteran's denture plate.
 
Three years after the Veteran's discharge, his denture plate cracked again.  Since then, the Veteran has suffered from more abscesses leading to tooth removals.  The Veteran explained that his inadequate denture replacement, and the subsequent abscesses and tooth problems that it caused, severely affected his health and aggravated his service-connected diabetes condition.

To date, the Veteran has not been provided with a Compensation and Pension (C&P) examination to assess his dental condition.  Given the evidence of record, an examination is required before the Board adjudicates the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's dental condition, specifically his dentures and tooth number 18.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's in-service fall, and subsequent tooth extraction and repaired dentures, aggravated or caused his current dental condition.

The examiner should also address whether or not it is as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes condition caused or aggravated his current dental condition.

***In making this determination, the examiner should elicit a thorough chronology of the Veteran's dental condition and the ways in which the Veteran's time in service aggravated his condition, and refer to the Veteran's contentions in coming to a determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




